DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt of the amendments filed 01/04/2021 are acknowledged. Claims 2, 4, 7-8, 10-13, 15 and 17-20 have been amended. Claims 2-21 are pending in the application and are presented to be examined upon their merits.
Examiner’s Comments
MPEP 2114 Functional Language
Re Claim 2, “one or more hardware processors…configured to..”

“The recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art.  If a prior art structure is the same as the claimed structure as described in the Applicant’s specification, then the functional language will now differentiate the claims over the prior art.” [see MPEP 2114 and 2173.05(g)]


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 

MPEP 2181/2161 01 I Lack of Algorithm
Re claim 2,  “the non-transitory memory to cause the system to perform operations…”
Re claim 4, “…the payment amount is caused to be transmitted…”
Re claim 8, “…instructions that cause the first instance….to display a security code”
Re claim 

“However, the specification does not provide details on what the aforementioned limitations entails. In other words the, algorithms of steps/procedures taken to perform the function(s) must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.” [MPEP 2181 IV: MPEP 2161 01 I]


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.02 B Unclear Scope

 	Re Claim 2: According to the preamble, the claim is directed to, “A payment authorization system”. However, the body of the claim describes only a payment service provider device. Thus it is unclear whether the entire payment authorization system is being claimed or just the payment service provider device. 

See In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989)

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 

Re claim 2, “…a payment service provider device of the  payment authorization system…” it is clear exactly what the relationship between the payment service provider device and the payment authorization system






















Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 is/are rejected under pre-AIA 35 U.S.C. 103(a) as being un-patentable over ANDERSON (US 2008/0294556) in view of TOZZI (US 7,308,429) in further view of KWAN (US 2002/0147685) and CANTINI et al (US 7,610,040).

Re at least claims 2 and 8:
 ANDERSON discloses a payment authorization system (FIG. 6) and method (FIG. 7) (Abstract), comprising:
[1]	 a non-transitory memory [0060], [0123]; and [2] one or more hardware processors that are coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations comprising:
receiving, through a network from a first instance of a payment service provider application running on a first user device associated with a first user, a payment request to use a second user payment account associated with a second user [FIG. 7, (710), FIG. 8 (850), ¶0058] to transmit a payment amount to a third user account associated with a third user, wherein each of the first user, the second user, and the third user are different users;[see ANDERSON, FIG. 13 (1302) ¶0108-the customer may set parameters to allow additional users to process transactions through the customer’s Message Wallet, also (1300) ¶0109-¶0111], [¶0122-¶0123]
transmitting, through the network in response to receiving the payment request, an authorization request to a second instance of the payment service provider application running on the second user device  [0108], [0123];
receiving, through the network subsequent to transmitting the authorization request, an authorization to allow the payment amount to be transmitted to the third user account using the second user payment account; [0108], [0123];

receiving, through the network via the security code input element, a temporary security code that authorizes use of the second user payment account to make payments [0079]; and
causing, in response to receiving the authorization and receiving the temporary security code, the payment amount to be transmitted from the second user payment account to the third user payment account. (1300), (1303) [0109-[0111], [0123]
ANDERSON discloses as amended,”…wherein the payment request comprises a request location of the payment request..”[see ANDERSON FIG.11, (1100)(1102)[¶0098] ];
	ANDERSON discloses the customer’s location [¶0079], [¶0142]
ANDERSON, suggests “…determining, by the payment service provider device, that the device location is outside of a predetermined distance from the request location;[¶0121] and
the second user payment account, that the payment request requires an authorization from a second user (parent)…” [see ANDERSON, (1500)(1503)(1540), ¶0121]
 ANDERSON also suggests associating the security code with the first user payment account (1300)(1303)[0109[-[0111],  but fails to particularly disclose plurality of accounts. TOZZI discloses this [see Tozzi, Abstract, 7:21-8:29,the terminals contain memory or databases]. It would have been obvious to provide databases as enunciated in TOZZI. The motivation would be to store account information.
ANDERSON and TOZZI fails to disclose users determining a present IP address of the first user device on the network; determining that the present IP address is different than an IP address previously associated with the second user payment account; determining, based on the present IP address being different from the IP address associated with the second user payment account, that the payment request requires an authorization from a second user device of the second user. This is disclosed by KWAN [¶0038], It would have been obvious before the effective filing date of ANDERSON and TOZZI to have employed an IP address within a payment system online. Thus it would be obvious to employ over a network the use of the notoriously old and well known IP address to locate devices as well as and send and receive data, as being required in conducting a payment over a network (i.e., the internet). Thus such a modification to ANDERSON and TOZZI would have been an obvious expedient well within the skill of the art as evidenced by the teachings of KWAN.
ANDERSON discuss using predetermined thresholds to prevent fraudulent credit card transactions [0018], (FIG. 9) [¶0077].

All prior art discuss the use of mobile devices to make authorized transactions [see ANDERSON,   [¶0027];TOZZI, e.g., 5:4-10; KAWAN, e.g.,  Abstract, ¶0007; ]
ANDERSON, TOZZI and KAWAN fail to disclose, determining, by the payment service provider device based on the device location being outside the predetermined distance, that the first user device is different than an authorized user device for the second user payment account; determining, by the payment service provider device based on the device location being outside the predetermined distance and the first user device being different than the authorized user device for the second user payment account. This is disclosed by CANTINI [see 13:17-23; 13:50-55]. 
It would have been obvious before the effective filing date of the invention to have employed the teaching of CANTINI to ANDERSON and TOZZI as Modified by KAWAN as an alternative and/or further extension to the teaching of threshold parameters and/or features (including the verbal confirmation) as particularly  taught by ANDERSON [¶0077, ¶0108]. The motivation would be to mitigate fraudulent activities/transactions/behavior using mobile devices [see e.g., ANDERSON [¶0121]]. 















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL S. FELTEN
Examiner
Art Unit 3692



/DANIEL S FELTEN/Primary Examiner, Art Unit 3692